Citation Nr: 0631802	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation of a torn medical meniscus of the left knee 
with degenerative changes, post-operative, currently rated 
as 10 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder including whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

The Board notes that in correspondence received in February 
2004, the veteran raised the issue in regard to the 
evaluation of degenerative joint disease of the left hip.  
This issue is referred to the agency of original 
jurisdiction (AOJ).  

The issues regarding the evaluation of a torn medical 
meniscus of the left knee with degenerative changes and 
entitlement to service connection for a right knee disorder 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. (The question of new and material 
evidence to reopen a claim of service connection for a right 
knee disorder will be deferred pending development of 
related matters on remand.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in February 2006, 
the veteran indicated that he was undergoing a total left 
knee replacement.  These records have not been associated 
with the claims file.  

The Court has held that when there is an intervening change 
in the law or regulation creating a new basis for 
entitlement to benefits, the appellant's claim under the 
liberalized regulation is a claim separate and distinct from 
the claim previously and finally disallowed prior to the 
liberalizing regulation or VA issue.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).  The AOJ denied service connection 
for a right knee disorder on the basis that no new and 
material evidence had been presented to reopen the claim.  
The decision notes that a preexisting right knee disorder 
was not aggravated during service.  

Since the last determination, there has been a liberalizing 
VA issue.  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Broadly 
construed, the May 2003 notice of disagreement is consistent 
with a theory of aggravation of a right knee disorder by his 
service-connected left knee disorder.  Accordingly, a 
38 C.F.R. § 3.159 nexus examination is warranted  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake reasonable 
efforts to obtain medical records of any 
left knee replacement to which the veteran 
referred in a February 3, 2006, written 
statement.  

2.  Thereafter, the AOJ should schedule 
the veteran for a VA examination of his 
knees.  The examiner should specifically 
respond to the following:  Is any 
identified right knee disorder caused or 
aggravated by the service-connected left 
knee disorder?

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



